DETAILED ACTION

This action is in response to the application filed on 4/9/2021. 
      Claims 33-52 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 4/9/2021 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)



Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33-52 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Sun et al. (US 20100046612 A1; hereinafter Sun).


























33. A method of encoding a signal, the method comprising: 
receiving a first signal and a second signal, the first and second signals comprising different versions of a common content, the first signal using a first signal element coding format and the second signal using a second signal element coding format; 
“[0043] An input picture (205) has a sample depth, chroma sampling rate and/or spatial resolution that is at a higher resolution than the base layer encoder (220) accepts. For
example, the base layer encoder (220) is configured to encode video pictures with 8-bit samples and a 4:2:0 chroma sampiing rate, and the input picture (205) has 10-bit samples and a 4:2:2 chroma sampling rate, or has another format with
higher resolution than 8-bit 4:2:0. Alternatively, the base layer encoder (220) accepts 10-bit samples, 12-bit samples, or samples with some other sample depth, or the base layer encoder (220) accepts 4:2:2 video, 4:4:4 video, or video having
some other chroma sampling rate.”

“[0046] For example, in some encoding scenarios, the scaler (210) accepts studio-quality video with high sample depth and high chroma sampling rate, filters and downsamples the video, adds a dithering signal, and outputs base layer video
with a lower sample depth and lower chroma sampling rate. In other encoding scenarios, the scaler (210) accepts video that has already been downsampled in terms of sample depth and combined with a dithering signal, then downsamples the
chroma sampling rate of the video to produce base layer video. In still other encoding scenarios, the scaler (210) accepts video with a high sample depth and high chroma
sampling rate, to which a dithering signal has been added, then downsamples the video to produce base layer video with a lower sample depth and lower chroma sampling rate.”

encoding, by a lower encoding module, the first signal to generate a lower encoded signal; 
“[0043] An input picture (205) has a sample depth, chroma sampling rate and/or spatial resolution that is at a higher resolution than the base layer encoder (220) accepts. For
example, the base layer encoder (220) is configured to encode video pictures with 8-bit samples and a 4:2:0 chroma sampiing rate, and the input picture (205) has 10-bit samples and a 4:2:2 chroma sampling rate, or has another format with
higher resolution than 8-bit 4:2:0. Alternatively, the base layer encoder (220) accepts 10-bit samples, 12-bit samples, or samples with some other sample depth, or the base layer encoder (220) accepts 4:2:2 video, 4:4:4 video, or video having
some other chroma sampling rate.”

decoding the lower encoded signal to generate a lower decoded signal; 
“[0047] The base layer encoder (220) encodes the base layer video and outputs a base layer bit stream (295). In addition, the base layer encoder (220) makes available reconstructed base layer video, which is input to an inverse scaler (230). As part of encoding, the base layer encoder (220) typically produces a reconstructed version of the input picture (205). For example, the base layer encoder (220) decodes and buffers a reconstructed base layer picture for use in later motion compensation. The reconstructed version is thus available from the base layer encoder (220) for further processing in the scalable encoding. (Alternatively, a base layer decoder (not shown) in the encoding tool (200) decodes the base layer bit stream (295) to produce the reconstructed base layer video.)”

processing the lower decoded signal by at least converting from the first signal element coding format to the second signal element coding format and upsampling, to produce a processed signal; and 
“[0048] If the reconstructed base layer video has a different sample depth, spatial resolution, chroma sampling rate, etc. than the input video pictures (205) due to scaling, then the inverse scaler (230) may upsample or otherwise inverse scale the reconstructed base layer video so that it has a higher sample depth, spatial resolution, chroma sampling rate, etc. (e.g., the same sample depth, spatial resolution, chroma sampling rate, etc. as the input video pictures (205))…”

processing, by an upper encoding module, the processed signal and the second signal to generate an upper encoded signal.
“[0050] The second scaler (250) scales the inter-layer residual video for input to an enhancement layer video encoder (260). For example, the second scaler (250) remaps
the sample values of the inter-layer residual video so that the sample values have a distribution that facilitates effective compression with the enhancement layer video encoder (260). Details of scaling operations for inter-layer residual video in example implementations are presented below. Alternatively, the second scaler (250) uses another mechanism to scale the inter-layer residual video.”

“[0051] The enhancement layer encoder (260) compresses the inter-layer residual video and produces an enhancement layer bit stream (298). A "picture" at a given time in the
inter-layer residual video represents differences between an input video picture and a reconstructed base layer video picture, but is still encoded as a picture by the example enhancement layer video encoder (260). The enhancement layer bit stream (298) can also include parameters for the adaptive lowpass filter and upsampling by the inverse scaler (230) and parameters for the remapping by the second scaler (250).”

34. The method of claim 33, wherein first signal element coding format represents a first colour space and the second signal element coding format represents a second colour space.
“[0043] An input picture (205) has a sample depth, chroma sampling rate and/or spatial resolution that is at a higher resolution than the base layer encoder (220) accepts. For
example, the base layer encoder (220) is configured to encode video pictures with 8-bit samples and a 4:2:0 chroma sampiing rate, and the input picture (205) has 10-bit samples and a 4:2:2 chroma sampling rate, or has another format with
higher resolution than 8-bit 4:2:0. Alternatively, the base layer encoder (220) accepts 10-bit samples, 12-bit samples, or samples with some other sample depth, or the base layer encoder (220) accepts 4:2:2 video, 4:4:4 video, or video having
some other chroma sampling rate.”

35. The method of claim 33, wherein the step of processing the lower decoded signal comprises upsampling the lower decoded signal to generate an up-sampled signal and processing, at an intermediate encoder, the up-sampled signal and the first signal to generate an intermediate encoded signal.
“[0048] If the reconstructed base layer video has a different sample depth, spatial resolution, chroma sampling rate, etc. than the input video pictures (205) due to scaling, then the inverse scaler (230) may upsample or otherwise inverse scale the reconstructed base layer video so that it has a higher sample depth, spatial resolution, chroma sampling rate, etc. (e.g., the same sample depth, spatial resolution, chroma sampling rate, etc. as the input video pictures (205))…”

“[0028] Another aspect of the conversion operations involves inverse scaling of reconstructed base layer video to invert chroma sampling rate scaling that was performed before encoding. The inverse scaling uses an adaptive upsampling
process to restore a higher chroma sampling rate. For example, an encoding tool or decoding tool switches between linear interpolation and cubic interpolation when up sampling sample values to a higher chroma sampling rate in the chroma channels. By adapting the chroma upsampling, the encoding tool can reduce energy in inter-layer residual video and make compression of the inter-layer residual video more efficient.”

“[0029] A third aspect of the conversion operations involves remapping and inverse remapping of inter-layer residual video. In some scenarios, the differences between input video and reconstructed base layer video exceed the dynamic range of the encoder and decoder used for enhancement layer video. In other scenarios, the differences have such a small dynamic range that encoding them with the enhancement layer encoder, even at the highest quality allowed, does not preserve the differences. To address such problems, a scalable video encoding tool remaps inter-layer residual video according to remapping parameters and encodes the remapped interlayer residual video. A corresponding scalable video decoding tool decodes the remapped inter-layer residual video and inverse remaps the inter-layer residual video. By adapting the remapping parameters, the encoding tool can adjust the dynamic range of the inter-layer residual video to facilitate efficient encoding by the enhancement layer encoder.”

36. The method of claim 35, wherein the intermediate encoded signal comprises an enhancement signal that has residual data representing a difference between the first signal as a reference signal and the up-sampled signal as a reconstructed version of the reference signal.
“[0048] If the reconstructed base layer video has a different sample depth, spatial resolution, chroma sampling rate, etc. than the input video pictures (205) due to scaling, then the inverse scaler (230) may upsample or otherwise inverse scale the reconstructed base layer video so that it has a higher sample depth, spatial resolution, chroma sampling rate, etc. (e.g., the same sample depth, spatial resolution, chroma sampling rate, etc. as the input video pictures (205))…”

“[0028] Another aspect of the conversion operations involves inverse scaling of reconstructed base layer video to invert chroma sampling rate scaling that was performed before encoding. The inverse scaling uses an adaptive upsampling
process to restore a higher chroma sampling rate. For example, an encoding tool or decoding tool switches between linear interpolation and cubic interpolation when up sampling sample values to a higher chroma sampling rate in the chroma channels. By adapting the chroma upsampling, the encoding tool can reduce energy in inter-layer residual video and make compression of the inter-layer residual video more efficient.”

“[0029] A third aspect of the conversion operations involves remapping and inverse remapping of inter-layer residual video. In some scenarios, the differences between input video and reconstructed base layer video exceed the dynamic range of the encoder and decoder used for enhancement layer video. In other scenarios, the differences have such a small dynamic range that encoding them with the enhancement layer encoder, even at the highest quality allowed, does not preserve the differences. To address such problems, a scalable video encoding tool remaps inter-layer residual video according to remapping parameters and encodes the remapped interlayer residual video. A corresponding scalable video decoding tool decodes the remapped inter-layer residual video and inverse remaps the inter-layer residual video. By adapting the remapping parameters, the encoding tool can adjust the dynamic range of the inter-layer residual video to facilitate efficient encoding by the enhancement layer encoder.”

“[0116] Example implementations of sample value remapping
for inter-layer residual video adjust the dynamic range of inter-layer residual video before enhancement layer encoding, then invert the adjustment after enhancement layer decoding. In many encoding scenarios, adjusting the dynamic
range of the inter-layer residual video improves the efficiency of the enhancement layer encoding.”

37. The method of claim 35, wherein the intermediate encoded signal is decoded and processed with an up-sampled version of the lower decoded signal to output an intermediate reconstructed signal.
“[0048] If the reconstructed base layer video has a different sample depth, spatial resolution, chroma sampling rate, etc. than the input video pictures (205) due to scaling, then the inverse scaler (230) may upsample or otherwise inverse scale the reconstructed base layer video so that it has a higher sample depth, spatial resolution, chroma sampling rate, etc. (e.g., the same sample depth, spatial resolution, chroma sampling rate, etc. as the input video pictures (205))…”

“[0028] Another aspect of the conversion operations involves inverse scaling of reconstructed base layer video to invert chroma sampling rate scaling that was performed before encoding. The inverse scaling uses an adaptive upsampling
process to restore a higher chroma sampling rate. For example, an encoding tool or decoding tool switches between linear interpolation and cubic interpolation when up sampling sample values to a higher chroma sampling rate in the chroma channels. By adapting the chroma upsampling, the encoding tool can reduce energy in inter-layer residual video and make compression of the inter-layer residual video more efficient.”

“[0029] A third aspect of the conversion operations involves remapping and inverse remapping of inter-layer residual video. In some scenarios, the differences between input video and reconstructed base layer video exceed the dynamic range of the encoder and decoder used for enhancement layer video. In other scenarios, the differences have such a small dynamic range that encoding them with the enhancement layer encoder, even at the highest quality allowed, does not preserve the differences. To address such problems, a scalable video encoding tool remaps inter-layer residual video according to remapping parameters and encodes the remapped interlayer residual video. A corresponding scalable video decoding tool decodes the remapped inter-layer residual video and inverse remaps the inter-layer residual video. By adapting the remapping parameters, the encoding tool can adjust the dynamic range of the inter-layer residual video to facilitate efficient encoding by the enhancement layer encoder.”

“[0116] Example implementations of sample value remapping
for inter-layer residual video adjust the dynamic range of inter-layer residual video before enhancement layer encoding, then invert the adjustment after enhancement layer decoding. In many encoding scenarios, adjusting the dynamic
range of the inter-layer residual video improves the efficiency of the enhancement layer encoding.”


Regarding the claims 38, 39, 44, 45 and 52, they recite elements that are at least included in the claims 33, 34, 35, 36 and 33 above respectively but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor and storage medium in the claims, see [0033] and [0034] of the reference.


40. The method of claim 38, wherein the lower decoded signal has a standard dynamic range, SDR, and the upper combined decoded signal has a high dynamic range, HDR, the HDR format having a higher luminance and/or wider colour range than the SDR format.
“[0043] An input picture (205) has a sample depth, chroma sampling rate and/or spatial resolution that is at a higher resolution than the base layer encoder (220) accepts. For
example, the base layer encoder (220) is configured to encode video pictures with 8-bit samples and a 4:2:0 chroma sampiing rate, and the input picture (205) has 10-bit samples and a 4:2:2 chroma sampling rate, or has another format with
higher resolution than 8-bit 4:2:0. Alternatively, the base layer encoder (220) accepts 10-bit samples, 12-bit samples, or samples with some other sample depth, or the base layer encoder (220) accepts 4:2:2 video, 4:4:4 video, or video having
some other chroma sampling rate.”

41. The method of claim 38, wherein the lower decoded signal has a first bit depth, and the upper reconstructed signal has a second bit depth, wherein the first bit depth is lower than the second bit depth.
“[0043] An input picture (205) has a sample depth, chroma sampling rate and/or spatial resolution that is at a higher resolution than the base layer encoder (220) accepts. For
example, the base layer encoder (220) is configured to encode video pictures with 8-bit samples and a 4:2:0 chroma sampiing rate, and the input picture (205) has 10-bit samples and a 4:2:2 chroma sampling rate, or has another format with
higher resolution than 8-bit 4:2:0. Alternatively, the base layer encoder (220) accepts 10-bit samples, 12-bit samples, or samples with some other sample depth, or the base layer encoder (220) accepts 4:2:2 video, 4:4:4 video, or video having
some other chroma sampling rate.”

42. The method of claim 38, wherein the first signal element coding format is at a first level of quality and the second signal element coding format is at a second level of quality, wherein the second level of quality is higher than the first level of quality.
“[0043] An input picture (205) has a sample depth, chroma sampling rate and/or spatial resolution that is at a higher resolution than the base layer encoder (220) accepts. For
example, the base layer encoder (220) is configured to encode video pictures with 8-bit samples and a 4:2:0 chroma sampiing rate, and the input picture (205) has 10-bit samples and a 4:2:2 chroma sampling rate, or has another format with
higher resolution than 8-bit 4:2:0. Alternatively, the base layer encoder (220) accepts 10-bit samples, 12-bit samples, or samples with some other sample depth, or the base layer encoder (220) accepts 4:2:2 video, 4:4:4 video, or video having
some other chroma sampling rate.”

43. The method of claim 38, wherein upper decoded signal is an enhancement signal that comprises residual data for adjusting the upper reconstructed signal to reconstruct an original signal in the second signal element coding format.
“[0043] An input picture (205) has a sample depth, chroma sampling rate and/or spatial resolution that is at a higher resolution than the base layer encoder (220) accepts. For
example, the base layer encoder (220) is configured to encode video pictures with 8-bit samples and a 4:2:0 chroma sampiing rate, and the input picture (205) has 10-bit samples and a 4:2:2 chroma sampling rate, or has another format with
higher resolution than 8-bit 4:2:0. Alternatively, the base layer encoder (220) accepts 10-bit samples, 12-bit samples, or samples with some other sample depth, or the base layer encoder (220) accepts 4:2:2 video, 4:4:4 video, or video having
some other chroma sampling rate.”

“[0045] Generally, tone mapping is a technique of mapping one set of colors to another set of colors. Tone mapping can use a simple linear function, segmented linear functions, table lookup operations, or other operator for mapping. For example, tone mapping maps a set of230 possible color values (three 10-bit samples per pixel) to an arbitrary subset of 224 possible values (three 8-bit samples per pixel). The arbitrary
subset can represent colors in the same color gamut but leave out possible colors, or it can represent colors in a smaller gamut with fine gradations, or it can arbitrarily reassign colors.”

46. The method of claim 44, wherein the step of processing the lower decoded signal comprises converting the intermediate reconstructed signal from a first colour space to a second colour space.
“[0028] Another aspect of the conversion operations involves inverse scaling of reconstructed base layer video to invert chroma sampling rate scaling that was performed before encoding. The inverse scaling uses an adaptive upsampling
process to restore a higher chroma sampling rate. For example, an encoding tool or decoding tool switches between linear interpolation and cubic interpolation when up sampling sample values to a higher chroma sampling rate in the chroma channels. By adapting the chroma upsampling, the encoding tool can reduce energy in inter-layer residual video and make compression of the inter-layer residual video more efficient.”

“[0029] A third aspect of the conversion operations involves remapping and inverse remapping of inter-layer residual video. In some scenarios, the differences between input video and reconstructed base layer video exceed the dynamic range of the encoder and decoder used for enhancement layer video. In other scenarios, the differences have such a small dynamic range that encoding them with the enhancement layer encoder, even at the highest quality allowed, does not preserve the differences. To address such problems, a scalable video encoding tool remaps inter-layer residual video according to remapping parameters and encodes the remapped interlayer residual video. A corresponding scalable video decoding tool decodes the remapped inter-layer residual video and inverse remaps the inter-layer residual video. By adapting the remapping parameters, the encoding tool can adjust the dynamic range of the inter-layer residual video to facilitate efficient encoding by the enhancement layer encoder.”

47. The method of claim 38, comprising sensing if a connected display is unable to display the second signal element coding format, and if so, outputting the intermediate reconstructed signal.
“[0026] For example, many existing video codecs work with video in 4:2:0 YCbCr format having 8-bit samples. Video content for high-quality entertainment applications may have higher sample depth or color fidelity, however, and may use a wider color gamut. To encode such content, a preprocessor reduces image fidelity to 8-bit 4:2:0 YCbCr video before a base layer video encoder encodes the content. Some display
devices work with samples having a higher bit depth (e.g.,10 bits per sample) or wider color gamut. To deliver high fidelity video to such display systems, some scalable video codecs use an 8-bit 4:2:0 YCbCr encoder for a base layer version of the video, and use one or more enhancement layers of interlayer residual video to represent differences between the base layer version and the original video. The techniques and tools described herein help scalable video encoding and decoding tools convert video from a lower resolution format (e.g., 4:2:0 YCbCr video with 8-bit samples in a limited color gamut) to a higher resolution format (e.g., 4:2:2 YCbCr video with 10-bit samples in a wider color gamut) in ways that make compression of inter-layer residual video more effective.”

48. The method of claim 39, comprising selecting to convert the upper combined decoded signal back to the first signal element coding format when a display is capable of displaying only the first signal element coding format.
“[0026] For example, many existing video codecs work with video in 4:2:0 YCbCr format having 8-bit samples. Video content for high-quality entertainment applications may have higher sample depth or color fidelity, however, and may use a wider color gamut. To encode such content, a preprocessor reduces image fidelity to 8-bit 4:2:0 YCbCr video before a base layer video encoder encodes the content. Some display
devices work with samples having a higher bit depth (e.g.,10 bits per sample) or wider color gamut. To deliver high fidelity video to such display systems, some scalable video codecs use an 8-bit 4:2:0 YCbCr encoder for a base layer version of the video, and use one or more enhancement layers of interlayer residual video to represent differences between the base layer version and the original video. The techniques and tools described herein help scalable video encoding and decoding tools convert video from a lower resolution format (e.g., 4:2:0 YCbCr video with 8-bit samples in a limited color gamut) to a higher resolution format (e.g., 4:2:2 YCbCr video with 10-bit samples in a wider color gamut) in ways that make compression of inter-layer residual video more effective.”

49. The method of claim 38, wherein the lower encoded signal comprises all frames of the upper combined decoded signal, wherein each frame in the lower encoded signal is decoded by the lower decoding module and provides a base version of the upper combined decoded signal, and 
wherein the upper encoded signal comprises enhancement information for each frame of the base version.
“[0056] The decoding tool (300) includes a base layer decoder (320) that receives the base layer bit stream (305) and outputs reconstructed base layer video to a first inverse scaler (330). If the reconstructed base layer video has a different sample depth, spatial resolution, chroma sampling rate, etc. than the output video (due to scaling during encoding), then the first inverse scaler (330) upsamples or otherwise inverse
scales the reconstructed base layer video so that it has a higher sample depth, spatial resolution, chroma sampling rate, etc. e.g., the same sample depth, spatial resolution, chroma sampling rate, etc. as the output video (395))…”

50. The method of claim 38, wherein the step of converting from the first signal element coding format to the second signal element coding format is non-linear.
“[0011] According to a second aspect of the techniques and tools described herein, a tool such as a scalable video encoding tool or scalable video decoding tool receives base layer video after reconstruction of the base layer video. The reconstructed
base layer video has a luma channel and multiple chroma channels with a first chroma sampling rate (e.g., 4:2:0). The tool scales each of the chroma channels to a second chroma sampling rate ( e.g., 4:2:2). The scaling uses a type of chroma upsampling indicated by one or more chroma scaling parameters that are signaled by the encoding tool to the decoding tool. For example, the chroma scaling parameter (s) indicate a selection between linear interpolation and cubic interpolation for the chroma upsampling.”

51. The method of claim 38, wherein the step of converting from the first signal element coding format to the second signal element coding format is non-predictive.
“[0041] FIG. 2 is a block diagram of a generalized scalable video encoding tool (200) in conjunction with which some described techniques may be implemented. The encoding
tool (200) receives a sequence of video pictures including an input picture (205) and produces a base layer bit stream (295) and one or more enhancement layer bit streams (298). For the base layer, the format of the output bitstream can be a Windows Media Video format, SMPTE 421-M format, MPEG-x format (e.g., MPEG-1, MPEG-2, or MPEG-4), H.26x format ( e.g., H.261, H.262, H.263, or H.264), orotherformat. For the
enhancement layer(s ), the format of the output bitstream(s) can be the same as the base layer bitstream or another format.”
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rossato et al. (US 20140321555 A1) and Marpe et al. (US 20100020866 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481